Title: From Alexander Hamilton to Benjamin Walker, 20 July 1792
From: Hamilton, Alexander
To: Walker, Benjamin



My Dear Walker
Philadelphia July 20th. 1792

The power being legally competent to the purposes desired, I have instructed the Comptroller to give the needful direction to The Commissioner of Loans.
But in friendship to you, I cannot suppress some jealousies which are afloat and which have run before your application as if to prevent a compliance with it. You know the late events with regard to Duer Macombe &c have awakened much suspicion and you will not be surprised, if some portion of it should have lighted upon you.
It is insinuated that there is danger the latitude desired by you upon the strength of your power may be made use of to change the present state of the security of the Creditors of Duer & Macombe.
To this I have answered—1 that if Col Walker should turn out to be a man not strictly and delicately honest I should begin to suspect myself 2 That as your power was legally competent I should run more risk of censure in obstructing its operation, should any ill consequences attend the obstruction than I should do, by giving it a free course, though not agreeable to official forms prescribed for inferior officers in ordinary cases.
But you see my friend; from all this, that unusual circumspection is necessary on your part; and that you must be cautious not to make a change of property under circumstances that can even be tortured into an imputation on your Integrity.
I do not perceive what in the present state of things can be done with Dewhurst. I have myself conversed with him and I understand him as promising to do every thing in his power to indemnify the Society for any loss they may sustain in consequence of a diversion of their funds to the benefit of his English Creditors.
But what says Mr. McComb? If the bills return (the others being paid) ought his other Creditors to derive an accidental benefit to the prejudice of the Society by a dividend of a fund specif[ic]ally pledged to secure the ultimate payment of those bills? According to my present opinion this will be a thing to be contested. Yrs. truly
A Hamilton
B Walker Esquire
